UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-55049 REDSTONE LITERARY AGENTS, INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No. 3250 Oakland Hills Court, Fairfield, CA (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 6,000,000 common shares issued and outstanding as at November 16, 2015. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 16 PART II - OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Our unaudited financial statements are stated in United States dollars and are prepared in accordance with UnitedStates generally accepted accounting principles. It is the opinion of management that the unaudited interim financial statements for the quarter ended September 30, 2015 include all adjustments necessary in order to ensure that the unaudited interim financial statements are not misleading. 3 RedStone Literary Agents, Inc. Condensed Balance Sheets (Unaudited) September 30, December 31, Assets Current Assets Cash and cash equivalents $ $ Total Current Assets Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities Accounts payable and accrued expenses $ $ Loan payable - Total Current Liabilities Convertible note payable - Total Liabilities Stockholders’ Deficit Common stock, $0.001 par value, 75,000,000 shares authorized; 6,000,000 shares issued and outstanding: Additional paid-in-capital Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 4 RedStone Literary Agents, Inc. Condensed Statement of Operations (Unaudited) Three Months Ended September 30, Three Months Ended September 30, Nine Months Ended September 30, Nine Months Ended September 30, Revenue $
